DETAILED ACTION
Response to Amendments
The amendment filed on 11/2/2021 has been entered.  
Claims 21-25 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 11/2/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 21-25 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20080308603 of Shelton IV et. al. (henceforth Shelton) in view of USPGP# 20070043338 of Moll et al. (henceforth Moll).
Regarding claims 21-25, Shelton teaches a surgical instrument (Shelton: 1, 4000), including: 
a shaft (Shelton: 20, 5000, 4030) comprising an articulation joint (Shelton: 4006); 
an end effector (Shelton: 100) rotatable about the articulation joint (Shelton: para 0234), comprising: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: para 0148, 0235); 
a staple cartridge (Shelton: 200) comprising staples (Shelton: 350) removably stored therein; 
a translatable closure member (Shelton: 4040, 4050) configured to move the second jaw into a closed position during a full closure stroke (Shelton: para 0235, 0237); and 
a translatable firing member (Shelton: 5040, 5050, 5060) configured to eject the staples from the staple cartridge during a full staple firing stroke (Shelton: para 0256); 
Shelton teaches that the firing member moves proximally during staple firing stroke and therefore, Shelton is silent on wherein said translatable firing member is pushed distally during the full staple firing stroke and wherein said translatable firing member is movable between a proximal position and a distal position.
However, Shelton teaches in an alternative embodiment that a firing member (Shelton: 150, 155, 160 in fig. 15-16a) can be pushed distally during the full staple firing stroke (Shelton: para 0167-0175, especially para 0168) and wherein said translatable firing member is movable between a proximal position and a distal position (Shelton: para 0167-0175, especially para 0168). Therefore, it would have Shelton such that the firing member is pushed distally (from a proximal position) during the firing motion as taught by the alternative embodiment of Shelton in order to allow the instrument of Shelton to be used in situations where proximal tissue needs to be stapled first thus increasing the versatility of the instrument. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of travel of the firing member (as taught by Giordano), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Shelton is silent on said surgical instrument is for use with a robotic system; a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; and a second rotatable driver configured to deliver a second rotary output motion; a first rotatable member operably coupled to the first rotatable driver; a second rotatable member operably coupled to the second rotatable driver; and a third rotatable member operable to rotate the end effector about the articulation joint; wherein the translatable closure member is operably coupled to the first rotatable member; wherein the translatable firing member is operably coupled to the second rotatable member, wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke.
However, Moll teaches a surgical instrument (Moll: 28) for use with a robotic system (Moll: fig. 2) comprising a drive assembly (Moll: 40) operatively coupled to a control unit (Moll: 2) of the robotic system, said drive assembly comprising: a first rotatable driver (Moll: one of the 44 in fig. 6) configured to deliver a first rotary output motion (Moll: inherent); and a second rotatable driver (Moll: another one of the 44 in fig. 6) configured to deliver a second rotary output motion (Moll: inherent); a first rotatable member (Moll: one of the 86 in fig. 17) operably coupled to the first rotatable driver; a second rotatable member (Moll: another one of the 86 in fig. 17) operably coupled to the second rotatable driver; and a third rotatable member (Moll: another one of the 86 in fig. 17) operable to rotate the end effector about an articulation joint. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with the drive assembly comprising drive Moll in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument. 
The combination of Shelton and Moll, as shown above, further teaches wherein the translatable closure member is operably coupled to the first rotatable member (The combination of Shelton and Moll: in Moll, all drive functions are performed by the various rotatable  members and therefore, when Shelton is modified with Moll, the various rotatable members of Moll will also drive the closure member of Shelton); wherein the translatable firing member is operably coupled to the second rotatable member (The combination of Shelton and Moll: in Moll, all drive functions are performed by the various rotatable  members and therefore, when Shelton is modified with Moll, the various rotatable members of Moll will also drive the firing member of Shelton), and wherein the first rotatable member is rotated a first number of rotations to move the translatable closure member through the full closure stroke (Shelton: para 0235, 0237,see fig. 73a-b) wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke (Shelton: para 256,see fig. 74a-b) and wherein the second number of rotations is more than the first number of rotations (Shelton: para 0256, see fig. 73a-b and 74a-b and relative threads 4036 of closure member and threads 5060 of firing member).
The combination of Shelton and Moll further teaches wherein the second number of rotations is at least 10 times the first number of rotations (Shelton: para 0256, see fig. 73a-b and 74a-b and relative threads 4036 of closure member and threads 5060 of firing member).

Response to Arguments
Applicant’s arguments filed on 11/2/2021 have been fully considered:
Amended claims have overcome all previous 112(b) or second para rejections.
Amended claims have overcome Double Patenting objections.
Applicant's arguments with respect to claims 21-25 have been considered but are moot because the arguments do not apply to the new interpretation of the combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./								/GLORIA R WEEKS/Examiner, Art Unit 3731						Primary Examiner, Art Unit 3731